Citation Nr: 0821280	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-12 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension 
(claimed as heart disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1967 to 
January 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A personal RO hearing was held in August 2005.  A 
Board hearing at the RO was held in September 2007.  The 
Board previously remanded this case in February 2008 for RO 
consideration of additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the veteran's PTSD claim, personnel records 
showed that he was stationed in Vietnam from January 1968 to 
January 1969.  He was a member of the Headquarters and 
Headquarters Company, 1st Supply and Transportation Battalion 
of the 1st Infantry Division and his military occupation 
specialty was unit supply specialist.  At the September 2007 
Board hearing as well as in other statements of record, the 
veteran asserted that during the TET Offensive from two weeks 
after he arrived in Vietnam, or approximately February 1968, 
to April 1968, Di An Base, where he was stationed, came under 
daily mortar and rocket attacks.  

Based on the evidence of record, the critical question is 
whether the Headquarters and Headquarters Company, 1st Supply 
and Transportation Battalion of the 1st Infantry Division 
came under attack at Di An Base during the months of February 
1968 to April 1968.  In Pentecost v. Principi, 16 Vet.App. 
124, 128 (2002), the United States Court of Appeals for 
Veterans Claims (Court) addressed a claim for service 
connection for PTSD and noted that "[a]lthough the unit 
records do not specifically state that the veteran was 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to attacks."  See also Suozzi v. Brown, 10 Vet.App. 307 
(1997).  Upon further review of the above, the Board finds 
that the stressors described by the veteran are arguably of 
sufficient detail in terms of dates and locations to allow 
for an attempt at verification.  

With respect to the issue of service connection for 
hypertension, the veteran is claiming that his hypertension 
is secondary to his service-connected diabetes mellitus, type 
II.  The veteran was afforded a VA examination in January 
2005.  It appears that the examiner opined that the veteran's 
hypertension was not secondary to his service-connected 
diabetes because he developed hypertension only one year 
after his diagnosis of diabetes.  However, the veteran was 
afforded another VA examination in February 2007.  While the 
examiner did not offer an opinion as to whether the veteran's 
hypertension was secondary to his service-connected diabetes, 
the examiner did indicate that patients with type II diabetes 
frequently have undiagnosed or latent diabetes for many years 
before diagnosis.  In sum, on one hand, the January 2005 VA 
examination indicated that the veteran's hypertension could 
not be due to his diabetes since it was only diagnosed a year 
prior; however, the subsequent VA examination appeared to 
indicate that the veteran could have had diabetes for many 
years before it was diagnosed and, thus, contradicts the 
reasons and bases given at the prior VA examination.  
Moreover, neither VA examination offered an opinion as to 
whether the veteran's hypertension has been aggravated by his 
service-connected diabetes mellitus, type II.  See Allen v. 
Brown, 7 Vet.App. 439 (1995).  Under the circumstances, the 
Board finds that another VA examination should be afforded to 
the veteran to determine whether the veteran's hypertension 
is proximately due to or aggravated by the veteran's service-
connected diabetes mellitus, type II, pursuant to 38 C.F.R. 
§ 3.310.  Further, when determining service connection, all 
theories of entitlement must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
Accordingly, the examiner should also offer an opinion as to 
whether the veteran's hypertension is directly related to 
service.  

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Since the Board is remanding 
this case for other matters, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should request U.S. Army and 
Joint Services Records Research Center to 
attempt to verify through unit records 
whether Headquarters and Headquarters 
Company, 1st Supply and Transportation 
Battalion of the 1st Infantry Division 
came under attack during the period from 
February to April 1968 at Di An Base, and 
if the veteran was stationed at those 
locations at those times. 

3.  If, and only if, the RO determines 
that a claimed stressor has been 
verified, the veteran should be afforded 
a VA PTSD examination.  The claims file 
must be made available to the examiner 
for review and the examiner should be 
expressly informed of the particular 
stressor(s) that has been verified.  
After reviewing the claims file and 
examining the veteran, the examiner 
should then clearly indicate whether or 
not the veteran suffers from PTSD and, if 
so, whether it is related to any verified 
stressor.

4.  With respect to the issue of 
hypertension, the veteran should be 
scheduled for an appropriate VA 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  After reviewing the 
claims file and examining the veteran, 
the examiner should respond to the 
following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's hypertension is  
related to service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's hypertension is 
proximately due to, or caused by, the 
veteran's service-connected diabetes 
mellitus, type II?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's hypertension  has been 
aggravated by the veteran's service-
connected diabetes mellitus, type II?

5.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

